Citation Nr: 0601706	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  00-20 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1945.

This appeal arose from August 2000 and February 2003 rating 
decisions of the Los Angeles, California, Department of 
Veterans' Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefit.  

The Board notes that the veteran had filed a claim, in March 
1998, for compensation under 38 U.S.C.A. § 1151 for status 
post excision of a basal cell carcinoma with destruction of 
the parotid salivary gland.  The RO denied that claim in May 
1999, and in January 2000 the veteran filed a notice of 
disagreement.  He died in March 2000, while the claim was 
pending.  The appellant's claim for death benefits, filed on 
VA Form 21-534 and received in May 2000, raised a claim for 
any appropriate accrued benefits.  The record contains a 
rating decision dated in August 2000 in which the RO 
adjudicated accrued-benefits claims, but that decision did 
not address the veteran's claim under section 1151.  
Accordingly, that issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's death was caused by pneumonia due to a 
cerebrovascular accident (CVA) as a result of coronary artery 
disease (CAD).

2.  At the time of his death, the veteran was service-
connected for varicose veins of the right and left leg, each 
evaluated as 40 percent disabling, with a combined evaluation 
of 70 percent.

3.  The veteran was evaluated as 100 percent disabled due to 
individual unemployability from December 1994 to his date of 
death.

4.  The veteran's cardiovascular disease was not present in 
service, and did not manifest itself for several years after 
his separation from service.

5.  The veteran's service-connected varicose veins of the 
right and left leg did not cause or combine in any way to 
accelerate his death, nor did they render him materially less 
capable of resisting the disease process causing death.

6.  The competent medical evidence of record preponderates 
against a finding that the veteran's death was caused by VA 
medical treatment provided from January to March 2000.

CONCLUSIONS OF LAW

1.  Cardiovascular disease, to include hypertension, was not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred, and was not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310(a) 
(2005).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause death; nor 
was the veteran in receipt of a 100 percent disability 
evaluation for the 10 years immediately preceding his death.  
38 U.S.C.A. §§ 1310, 1318(b), 5103(a), 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.312 (2005).

3.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for the veteran's death as caused by VA 
medical treatment from January to March 2000 have not been 
met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).




In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the appellant filed a substantially 
complete claim for service connection for the cause of the 
veteran's death in May 2000, and for compensation for the 
cause of the veteran's death under 38 U.S.C.A. § 1151 in 
November 2000.  Rating actions issued in August 2000 and 
February 2003 denied the claims.  In January 2004, the 
appellant was sent a supplemental statement of the case 
(SSOC) which included the provisions of 38 C.F.R. § 3.159, 
the regulation that implemented the VCAA, and which provided 
notice to the claimant of what information and evidence must 
be submitted to substantiate the claims, as well as what 
information and evidence must be provided by the appellant 
and what information and evidence would be obtained by VA.  
It also informed her that she could submit any evidence 
relevant to her claims.  In June 2005, the appellant was sent 
notice of her rights under the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  All 
relevant VA treatment records referred to by the appellant 
were obtained and associated with the claims folder.  
Therefore, it is found that the appellant was aware of the 
evidence and information that was needed to substantiate her 
claim; moreover, VA obtained those records that were 
available in relationship to the claim.  In addition, the 
claim was readjudicated following the provision of the 
notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, consistent with Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board also notes that the appellant's representative has 
argued that the RO should have obtained the VA facilities 
medical quality assurance records.  However, the law 
specifically prohibits the use of such records in a claim 
benefit determination.  See 38 U.S.C.A. § 5705 (West 2002 & 
Supp. 2005).  All pertinent records that can be obtained have 
been obtained. VA's assistance obligations have been met.  No 
further assistance to the appellant is required, and the 
appellant is not prejudiced by the Board's proceeding with 
appellate review.

II.  Applicable laws and regulations

Under applicable legal criteria, service connection may be 
granted for a disability which is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a) (2005).

Where a veteran has served for 90 days or more during a 
period of war and a psychosis, an ulcer, or arthritis become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

In addition, service connection may be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).




To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).

Pursuant to 38 U.S.C.A. § 1318 (West 2002 & Supp. 2005), 
benefits shall be paid to a surviving spouse of a deceased 
veteran as if the veteran's death were service-connected, if 
the decedent veteran had been in receipt or was entitled to 
receive compensation at the time of his death for a service-
connected disability rated totally disabling, if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death.

With regard to eligibility for benefits under 38 U.S.C.A. 
1151(a) for additional disability or death due to hospital 
care, medical or surgical treatment, or VA examination, , 
38 C.F.R. § 3.361 (2005) provides, in pertinent part, as 
follows:

(a) Claims subject to this section.

(1) General. Except as provided in paragraph (2), this 
section applies to claims received by VA on or after 
October 1, 1997. This includes original claims and claims 
to reopen or otherwise readjudicate a previous claim for 
benefits under 38 U.S.C. 1151 or its predecessors. The 
effective date of benefits is subject to the provisions of 
§3.400(i). For claims received by VA before October 1, 
1997, see §3.358.

(2) [Relates to compensated work therapy, not pertinent 
here.] 

(b) Determining whether a veteran has an additional 
disability. To determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, 
services, or program has stopped. VA considers each 
involved body part or system separately.

(c) Establishing the cause of additional disability or 
death. Claims based on additional disability or death due 
to hospital care, medical or surgical treatment, or 
examination must meet the causation requirements of this 
paragraph and paragraph (d)(1) or (d)(2) of this section. 
Claims based on additional disability or death due to 
training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.

(1) Actual causation required. To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the 
veteran's additional disability or death. Merely showing 
that a veteran received care, treatment, or examination 
and that the veteran has an additional disability or died 
does not establish cause.

(2) Continuance or natural progress of a disease or 
injury. Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's 
failure to timely diagnose and properly treat the disease 
or injury proximately caused the continuance or natural 
progress. The provision of training and rehabilitation 
services or CWT program cannot cause the continuance or 
natural progress of a disease or injury for which the 
services were provided.

(3) Veteran's failure to follow medical instructions. 
Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is 
not caused by hospital care, medical or surgical 
treatment, or examination.

(d) Establishing the proximate cause of additional 
disability or death. The proximate cause of disability or 
death is the action or event that directly caused the 
disability or death, as distinguished from a remote 
contributing cause.

(1) Care, treatment, or examination. To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, 
or examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability or death (as explained 
in paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or

(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent. To determine whether there was informed consent, 
VA will consider whether the health care providers 
substantially complied with the requirements of §17.32 of 
this chapter. Minor deviations from the requirements of 
§17.32 of this chapter that are immaterial under the 
circumstances of a case will not defeat a finding of 
informed consent. Consent may be express (i.e., given 
orally or in writing) or implied under the circumstances 
specified in §17.32(b) of this chapter, as in emergency 
situations.
(2) Events not reasonably foreseeable. Whether the 
proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health 
care provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment 
provided. In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the 
informed consent procedures of §17.32 of this chapter.

(3) [Relates to training and rehabilitation services or 
compensated work therapy program, not pertinent here.]

(e) Department employees and facilities. 

(1) A Department employee is an individual:

(i) Who is appointed by the Department in the civil 
service under title 38, United States Code, or title 5, 
United States Code, as an employee as defined in 5 U.S.C. 
2105;

(ii) Who is engaged in furnishing hospital care, medical 
or surgical treatment, or examinations under authority of 
law; and

(iii) Whose day-to-day activities are subject to 
supervision by the Secretary of Veterans Affairs.

(2) A Department facility is a facility over which the 
Secretary of Veterans Affairs has direct jurisdiction.
(f) Activities that are not hospital care, medical or 
surgical treatment, or examination furnished by a 
Department employee or in a Department facility. The 
following are not hospital care, medical or surgical 
treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 
38 U.S.C. 1151(a):

(1) Hospital care or medical services furnished under a 
contract made under 38 U.S.C. 1703.

(2) Nursing home care furnished under 38 U.S.C. 1720.

(3) Hospital care or medical services, including 
examination, provided under 38 U.S.C. 8153 in a facility 
over which the Secretary does not have direct 
jurisdiction.

(g) Benefits payable under 38 U.S.C. 1151 for a veteran's 
death. 

(1) Death before January 1, 1957. The benefit payable 
under 38 U.S.C. 1151(a) to an eligible survivor for a 
veteran's death occurring before January 1, 1957, is death 
compensation. See §§3.5(b)(2) and 3.702 for the right to 
elect dependency and indemnity compensation.

(2) Death after December 31, 1956. The benefit payable 
under 38 U.S.C. 1151(a) to an eligible survivor for a 
veteran's death occurring after December 31, 1956, is 
dependency and indemnity compensation.  (Authority: 38 
U.S.C. 1151).


III.  Factual background and analysis

The appellant has offered several contentions in support of 
her claim for service connection for the cause of the 
veteran's death.  She believes that the veteran's service-
connected varicose veins played a role in his death.  She has 
also complained that while the veteran was at the VA nursing 
home he was not properly cared for by the staff.  She stated 
that he had poor circulation in his legs and that the staff 
did not keep his legs properly covered, thus contributing to 
his death.  She has also contended that the staff did not 
seem to care whether the veteran was cared for or not, having 
already decided that he was going to die.

The relevant evidence of record included the veterans' 
service medical records.  These did not show any indication 
of any cardiovascular disorder.  His discharge examination 
noted that his cardiovascular system was within normal 
limits.  

The veteran's death certificate indicates that the veteran's 
cause of death was pneumonia, due to a cerebrovascular 
accident, due to coronary artery disease.  There was no 
mention of any other disorder contributing to death, to 
include varicose veins.  No autopsy was performed.  

The evidence of record notes that the veteran was diagnosed 
with cardiovascular disease in 1966, after a finding of 
paroxysmal atrial flutter and pulmonary artery stenosis.  
Since 1974, he had had five pacemakers inserted.  However, 
there was no indication that this cardiovascular disease had 
its onset in service or to a compensable degree within one 
year of separation from service.

The veteran had been admitted to the VA nursing home because 
he had become increasingly frail and his wife was no longer 
able to care for him.  He had multiple medical problems, to 
include skin cancer, hypothyroidism, hypertension, and an 
inguinal hernia.  He also had a past history of peripheral 
vascular disease, atrial fibrillation with placement of a 
pacemaker, chronic sinusitis, urethral strictures, glaucoma, 
cataracts, and right shoulder embolism.  Significantly, the 
records developed during his time at the nursing home noted 
no treatment for his service-connected varicose veins.  

In January 2000, the veteran was hospitalized for acute onset 
global aphasia, right visual field deficit, and right 
hemiplegia.  He was diagnosed with left major coronary artery 
infarct.  His right carotid showed greater than 90 percent 
stenosis; the left had 75 percent stenosis.  Due to his 
debilitated and fragile state, he was not felt to be a 
surgical or anticoagulation candidate.  He was transferred 
back to the nursing home care unit, where he remained 
globally aphasic and bedridden, without any apparent change.  
After his return to the nursing home, he had persistent and 
recurrent infectious tissues.  On March 4, 2000, a physician 
was called by a nurse to evaluate the veteran due to his 
unresponsiveness.  He was noted to be unresponsive to sternal 
rub and verbal stimuli.  He had fixed and dilated pupils, 
without corneal reflex, bilaterally.  There were no 
respiratory breaths felt or auscultated.  No heartbeat was 
felt, and there was no pulse.  He was declared dead at 6:55 
am.

In January 2003, this case was referred to a VA physician for 
an opinion.  It was noted that the veteran had had a 
cerebrovascular accident in the early morning hours of 
January 9, 2000.  The examiner stated the following:

I carefully reviewed the records for the several 
months period prior to January 9, 2000, looking for 
any evidence that the veteran's documented 
peripheral vascular disease was active, but failed 
to find any evidence that his bilateral lower 
extremity venous varicosities were causing the 
veteran any problems at that time.  Any finding of 
problems associated with the venous varicosities 
would have led me to conclude that it is as likely 
as not that the fatal pneumonia was secondary to a 
CVA which was secondary to thrombus from one of the 
bilateral lower extremities, but the absence of 
such finding implies that the veteran's CVA was 
unrelated to his peripheral vascular disease.  
Lending strength to that conclusion is the fact 
that the veteran had multiple medical conditions 
which predisposed to formation of thrombus, 
including atrial fibrillation and bed bound status. 

OPINION:  [The veteran's] death, due to pneumonia, 
due to cerebral vascular accident was unrelated to 
his service connected peripheral vascular disease.

After a careful review of the evidence of record, the Board 
finds that neither service connection for the cause of the 
veteran's death, nor entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, is warranted, for the 
following reasons.

The veteran died as a result of pneumonia due to a 
cerebrovascular accident as a consequence of coronary artery 
disease.  There is no indication that the cardiovascular 
condition was present either in service or to a compensable 
degree within one year of his separation from service, and 
therefore it was not a service-connected disability.  There 
is also no evidence of record which would support a 
conclusion that the veteran's service-connected varicose 
veins contributed materially or substantially to cause his 
death.  In fact, in January 2003 a VA physician reviewed the 
records and concluded that, given the absence of any problems 
with his varicose veins in the months preceding his death, it 
was not likely that they played any causal role in his death.  
Moreover, varicose veins were not listed on the death 
certificate as a factor contributing to death.  Therefore, it 
cannot be found that his service-connected varicose veins 
contributed to his death.

The veteran was assigned a total (100 percent) service-
connected disability evaluation based on individual 
unemployability from December 1994.  Because he was not 
assigned this evaluation for the 10 years immediately 
preceding his death, the appellant is not entitled to 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002 & Supp. 2005).

The appellant has also argued that the medical treatment 
which the veteran received from VA caused his death.  She has 
argued that negligence and indifference on the part of the VA 
staff contributed to his death.  However, a review of the 
applicable records discloses no evidence which would suggest 
that VA's treatment caused, through carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault, the death of the veteran.  Unfortunately, the 
medical records make it clear that, at the time that the 
veteran was admitted, he was in a very debilitated condition, 
with multiple medical disorders.  While the Board is very 
sympathetic to the appellant's concerns about the veterans' 
condition and his treatment, there is no indication in the 
record that the VA physicians did not take reasonable care in 
diagnosing and treating the veteran.  Thus, benefits under 
the provisions of 38 U.S.C.A. § 1151, for the cause of the 
veterans' death, must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


